DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huffaker et al. [US3878020, of record, previosuly cited, “Huffaker”] in view of either one of Schmid [US2012/0285604, of record, previously cited] or Rich et al. [US6440254, of record, previously cited, “Rich”].
Huffaker discloses a method of activating an adhesive for composing veneers (Figure 1; column 1, lines 6-15), the method comprising providing a hot melt adhesive and a reinforcing material (tapes) on a surface of a veneer, said hot melt adhesive being located between the surface of the veneer and the reinforcing material (column 4, lines 4-64; column 5, lines 39-53); and heating the hot melt adhesive between the surface of the veneer and the reinforcing material (column 4, lines 4-64); the reinforcing material is provided on the hot melt or on the surface of the veneer, and wherein the reinforcing material comprises the adhesive coated with the reinforcing material (column 4, lines 4-64); wherein the reinforcing material (tapes) having an elongated surface with a width 
Huffaker discloses heating the hot melt adhesive to activate the adhesive but fails to disclose heating by radiating with a radiation device including an energy source based on a laser.
Schmid discloses a method for activating an adhesive for bonding a veneer to a workpiece: wherein the method includes providing the adhesive (14) on a surface of a veneer (12), and radiating the adhesive on the surface of the veneer via a laser (Figure 1; paragraphs 0030, 0032, 0033, 0035, 0036).  Schmid discloses heating with a laser has the benefit of target oriented heating and rapid working (paragraph 0013). 
Rich disclose a method of bonding a layer to a substrate. Rich discloses bonding a layer to a substrate by directing a laser onto a layer to activate an adhesive disposed between the layer and the substrate (column 1, lines 55-62; column 8, lines 51-69). Rich discloses the layer or substrate may be veneer or film (column 2, lines 36-45; column 4, lines 7-22, 40-60). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Huffaker by radiating the adhesive with an energy source based on a laser to heat and activate the adhesive as taught by either one of Schmid or Rich in order to provide rapid heating and working, and to improve the control 
With respect to claim 3, Huffaker discloses the hot melt adhesive is provided onto surfaces of two adjacent veneers perpendicular across butt joint edges of the two adjacent veneers (Figure 1; column 4, lines 4-64). 
With respect to claim 4, either one of Schmid or Rich discloses radiating the adhesive in order to heat the adhesive (Schmid, paragraph 0003, 0043; Rich, column 8, lines 51-59). 
With respect to claim 5, Huffaker discloses heating the hot melt adhesive to activate the adhesive and pressing the adhesive with a roller, and either of Schmid or Rich discloses radiating the adhesive arranged to melt a hot melt adhesive, further comprising pressing and cooling the hot melt adhesive after melt (melting at paragraph 0002, pressing at paragraph 0048, it is implied cooling occurs because once the heating with the energy source stops the adhesive would necessarily cool). 
With respect to claim 9, Schmid and Rich disclose a laser which would necessarily have a wavelength, and Schmid and Rich do not disclose the laser having an effect on the adhered substrates next to the adhesive.
With respect to claim 10, Huffaker discloses an apparatus for activating an adhesive for composing veneers (Figure 1; column 1, lines 6-15), the apparatus comprising a hot melt adhesive and a reinforcing material (tapes) provided on a surface of a veneer, said hot melt adhesive being located between the surface of the veneer and the reinforcing material (column 4, lines 4-64; column 5, lines 39-53); and a heat source to heat the hot melt adhesive between the surface of the veneer and the 
Huffaker discloses heating the hot melt adhesive to activate the adhesive but fails to disclose heating by radiating with a radiation device including an energy source based on a laser. 
Schmid discloses a method for activating an adhesive for bonding a veneer to a workpiece: wherein the method includes providing the adhesive (14) on a surface of a veneer (12), and radiating the adhesive on the surface of the veneer via a laser (Figure 1; paragraphs 0030, 0032, 0033, 0035, 0036).  Schmid discloses heating with a laser has the benefit of target oriented heating and rapid working (paragraph 0013). 
Rich disclose a method of bonding a layer to a substrate. Rich discloses bonding a layer to a substrate by directing a laser onto a layer to activate an adhesive disposed between the layer and the substrate (column 1, lines 55-62; column 8, lines 51-69). Rich discloses the layer or substrate may be veneer or film (column 2, lines 36-45; column 4, lines 7-22, 40-60). 

With respect to claim 11, Huffaker discloses a wheel arranged (roll 26) to guide a reinforcing material (tapes) on the adhesive provided on the surface of the veneer (Figure 1; column 7, lines 8-24).
With respect to claim 12, Huffaker discloses a wheel arranged (roll 26) to guide a reinforcing material (tapes) on the adhesive provided on the surface of the veneer (Figure 1; column 7, lines 8-24), and Huffaker discloses the adhesive is arranged on the reinforcing material (column 4, lines 43-64). 
With respect to claim 14 Schmid and Rich disclose the radiation device (laser) is arranged to heat the adhesive (Schmid, paragraph 0003, 0043; Rich, column 8, lines 51-59). 
With respect to claim 15, Schmid and Rich each disclose the radiation device is arranged to melt a hot melt adhesive, and Schmid further comprising a pressure unit (20) arranged to spread the molten hot melt adhesive. Huffaker discloses a pressure unit arranged to spread the molten hot adhesive (column 4, lines 15-29), and a cooling unit arranged to cure the hot melt adhesive (column 4, lines 34-43). 
With respect to claim 16, Huffaker discloses the pressure unit and the cooling unit are integrated as a single unit (column 4, lines 34-43). 

With respect to claim 18, Huffaker discloses a cooling unit arranged after the heating of the adhesive, wherein the cooling unit may be integral with the pressing unit or arranged after the pressing unit (column 4, lines 34-43).
 With respect to claim 19, Schmid discloses the irradiation area is located immediately before the pressing roller, and the claimed distance would have been obvious to one of ordinary skill attempting to minimize the area between heating and pressing to prevent any cooling of the adhesive before pressing. 
With respect to claim 20, Schmid and Rich disclose a laser which would necessarily have a wavelength, and Schmid and Rich do not disclose the laser having an effect on the adhered substrates next to the adhesive.  
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Huffaker, either one of Schmid or Rich, and further in view of Zheng et al. [US2007/0102108, of record, previously cited, “Zheng”].
Huffaker as modified discloses a method of activating adhesive. Applicant is referred to paragraph 3 for a detailed discussion of Huffaker as modified. With respect to claim 6, Huffaker discloses heating the adhesive, and Schmid or Rich disclose applying energy to an adhesive but does not disclose crosslinking the adhesive.

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Huffaker by using an adhesive that will crosslink and crosslinking the adhesive as taught by Zheng in order to ensure rapid setting and bond formation to improve productivity by reducing bonding times.
With respect to claim 7, Huffaker, Schmid and Rich do not disclose heating the adhesive to dry the adhesive.
Zheng discloses a method of bonding wood veneers (paragraph 0007, 0015). Zheng discloses a drying step of applying heat to dry the adhesive (paragraph 0051).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Huffaker by drying the adhesive as taught by Zheng in order to prevent running or dripping of the adhesive from between the bonded surfaces. 
Response to Arguments
Applicant's arguments filed 6/10/2021 have been fully considered but they are not persuasive. 
Applicant asserts the reinforcing material already contains the adhesive and is applied at the same time as the adhesive.  This argument tis not commensurate with the scope of the claims.   The subject matter from previous claim 2 includes two wherein clauses. The first wherein clause requires the reinforcing material is provided on the hot melt adhesive or on the surface of the veneer.  This requirement is satisfied by Huffaker as the tape is applied to both the hot melt adhesive and the surface of the veneer.   The 
Applicant asserts the claimed reinforcing material width is not taught in combination with the requirement the reinforcing material is applied at the same time as the adhesive.  This argument is not commensurate with the scope of the claims, see the discussion above.  Additionally, Huffaker discloses a tape can have a width of 1/8 inch thick, and one of ordinary skill would appreciate this disclosed tape thickness would be available regardless of the sequence of steps in how the tape is combined/applied to the adhesive and veneer. 
Applicant asserts Schmid and Rich are not directed toward composing veneers, and one of ordinary skill would not rely on the teachings of Schmid or Rich for teachings in a method of composing veneers.   Schmid and Rich are not relied upon to teach composing veneers, as Huffaker already discloses the composing of veneers.   Huffaker discloses applying heat to an adhesive to activate the adhesive. Schmid and Rich are replied upon to teach a specific technique of how to heat and activate and adhesive. One of ordinary skill would appreciate the benefits of Schmid and Rich’s technique for heating and activating an adhesive would be realized whether or veneers are being composed or bonded to another component, as the benefit comes from how the adhesive is activated not from the components being connected.  
Applicant asserts Schmid directs energy prior to the coating material contacting the surface of the workpiece.  This argument is not commensurate the scope of the claims.  The claims require radiating the adhesive between the veneers and reinforcing material.  The claims do not include any requirement of the adhesive being in contact with either of the veneer or reinforcing material at the time of radiating the adhesive.   Schmid discloses an adhesive (14) is positioned on the bottom of coating material (12) or on (2) and the adhesive is between (12 and 2) as shown in Figures 1 and 2. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
October 6, 2021